Exhibit 10.10

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
May 11, 2011, by and between Granite City Food & Brewery Ltd., a corporation
duly organized and existing under the laws of the State of Minnesota, with a
place of business at 5402 Parkdale Drive, Suite 101, Minneapolis, Minnesota
55416 (hereinafter referred to as the “Company”), and Dean Oakey, a resident of
Malibu, California (hereinafter referred to as “Executive,” together with the
Company, the “Parties” and each, a “Party”).

 

ARTICLE 1

 

EMPLOYMENT

 

1.01                           Executive shall generally have the authority and
responsibilities of Chief Concept Officer of the Company and shall also render
such additional services and duties as may be reasonably requested of him from
time to time by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer.

 

1.02                           Executive shall report to the Board, any
committee thereof and the Chief Executive Officer as the Board shall direct, and
shall generally be subject to direction, orders and advice of the Board and the
Chief Executive Officer.

 

ARTICLE 2

 

BEST EFFORTS OF EXECUTIVE

 

2.01                           Executive agrees that he will at all times
faithfully, industriously, and to the best of his ability, experience, and
talents, perform all of the duties that may be required of and from him pursuant
to the terms of this Agreement, to the reasonable satisfaction of the Company.

 

ARTICLE 3

 

TERM OF EMPLOYMENT

 

3.01                           Executive’s employment pursuant to this Agreement
shall continue for a term ending on December 31, 2012 (the “Termination Date”). 
Upon the mutual election of the Parties, the term of the Executive’s employment
shall be extended for successive one-year periods upon each Party giving written
notice to the other not less than 60 days prior to the Termination Date or the
end of any extension periods.  The term of this Agreement as determined in this
Section 3.01 (including any renewal term in accordance with the immediately
preceding sentence) shall be referred to herein as the “Term.”  If the Company
or Executive elects not to extend Executive’s employment beyond the end of the
Term, then Executive’s employment continues, if at all, on an at-will basis;
provided, however that the non-competition, non-solicitation and confidentiality
covenants of ARTICLE 7 and ARTICLE 8 shall survive for as long as Executive
remains employed by the Company.  In such event, Executive’s base compensation
under this Agreement shall continue at Executive’s then-current monthly base
compensation rate for each month worked and prorated for any partial month
during which employment continues.

 

--------------------------------------------------------------------------------


 

ARTICLE 4

 

COMPENSATION AND BENEFITS

 

4.01                           In consideration of the services to be rendered
by Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits, it being
understood that the Company shall have the right to deduct therefrom all taxes
which may be required to be deducted or withheld therefrom under any provision
of applicable law (including but not limited to Social Security taxes, income
tax withholding and other required deductions now in effect or which may become
effective by law any time during the Term).

 

4.02                           During the Term, Executive shall receive an
annual base salary of $300,000 (“Base Salary”), payable monthly in accordance
with the Company’s current, established pay periods.  The Company shall cause
the Compensation Committee to review Executive’s performance and base salary
level each year during the Term, commencing 2011, but the Parties do not
anticipate any change the Base Salary prior to the Termination Date. Executive’s
Base Salary may be increased (but not decreased), in the sole discretion of the
Compensation Committee.

 

4.03                           As additional compensation under this Agreement,
Executive shall be eligible during the Term to receive a bonus of up to 50% of
Employee’s Base Salary each calendar year (“Performance Bonus”), the targets for
which and the amount of which shall be determined by the Compensation
Committee.  Any Performance Bonus shall be deemed a one-time payment for the
year in review and shall be payable at any time during the period beginning
June 1 and ending June 30 of the calendar year following that to which it
relates.  For the calendar year 2011, the Compensation Committee shall
communicate to Executive in writing the targets and corresponding bonus amounts
for the 2011 Performance Bonus on or before June 30, 2011.  For each calendar
year thereafter during the Term, the Compensation Committee shall communicate to
Executive in writing the targets and corresponding bonus amounts for the
Performance Bonus for such calendar year within 30 days after the Board’s
approval of the budget for such calendar year. Notwithstanding the foregoing, no
amount of any Performance Bonus shall be paid to Executive for a calendar year
unless the Compensation Committee certifies in writing prior to the payment of
such Bonus that the targets and any other material terms related to such Bonus
were in fact satisfied which certification the Compensation Committee will
endeavor in good faith to complete as quickly as practicable.

 

4.04                           Executive shall be eligible to receive such
fringe benefits as are, and may be, made available to other executive employees
of the Company from time to time in the sole discretion of the Board, but only
to the extent Executive meets the applicable eligibility requirements.  The
Company is not obligated to provide or continue any benefits to its employees
and may, without any prior notice, discontinue any benefit now provided or as
may be provided in the future, in the sole discretion of the Board.

 

4.05                           For each month during the Term, the Company shall
reimburse Executive up to $4,000 in order to cover Executive’s reasonably
documented expenses for living accommodations in the city in which the Company’s
headquarters are located (assuming such city is not the city of Executive’s
permanent residence), automobile, travel between the

 

2

--------------------------------------------------------------------------------


 

Company’s headquarters and the place of Executive’s permanent residence, and
other expenses that are incidental to Executive’s travel between the city of his
permanent residence and the Company’s headquarters and the out-of-pocket
expenses that Executive incurs to temporarily reside during each week in the
city of the Company’s headquarters.  Executive shall, without duplication, still
be eligible for reimbursement by the Company for certain other out-of-pocket
expenses in accordance with the Company’s policies, as established by the Board.

 

4.06                           Executive shall be entitled to three weeks of
paid vacation per year during the Term, in addition to the Company’s normal
holidays, and subject to scheduling and other policies that may be adopted by
the Board.  Vacation time shall be scheduled during reasonable times, taking
into account the Executive’s duties and obligations at the Company.  Executive
shall not be entitled to pay in lieu of unused vacation time or to rollover
unused vacation time from one year to the next.  Sick leave and all other leaves
of absence shall be in accordance with the Company’s stated personnel policies.

 

4.07                           Executive agrees that any and all bonuses or
equity compensation awards, if any, paid, awarded or vested under this
Agreement, shall be subject to the Board’s Policy on the Recoupment of Bonuses
and Incentive or Equity Based Compensation Related to Certain Financial
Restatements dated September 21, 2009, and that such policy is hereby deemed to
be incorporated by reference into this Agreement.  In the event of a material
breach by Executive of his obligations under ARTICLE 7 or ARTICLE 8 of this
Agreement, Executive further agrees that Company may, to the extent permitted by
applicable law, require the Executive to reimburse the Company for any and all
bonuses or equity compensation awards, and the severance payments provided for
under ARTICLE 6 of this Agreement, that are paid, awarded or vested under this
Agreement.  In the event Executive fails to make prompt reimbursement of any
such bonuses or equity compensation, severance payments previously paid, awarded
or vested the Company may, to the extent permitted by applicable law, deduct the
amount required to be reimbursed from Executive’s compensation otherwise due
under this Agreement.  The obligations contained in this Section 4.07 shall
survive the termination of this Agreement.

 

ARTICLE 5

 

TERMINATION

 

5.01                           The Company may, subject to applicable law,
terminate Executive’s employment by giving Executive two months notice if
Executive, due to sickness or injury, is prevented from carrying out his
essential job functions for a period of six months or longer.  In the event of
such termination, Executive shall receive only that portion of Executive’s
compensation earned through the date of termination; provided, however, that
Executive shall be entitled to all or a portion of his Performance Bonus payable
in accordance with Section 4.03, to the extent earned through the date of
termination based upon the requirements or criteria established by the
Compensation Committee.

 

5.02                           Executive’s employment shall be deemed terminated
upon the death of Executive.  In the event of such termination, Executive shall
receive only that portion of Executive’s base salary earned through the date of
termination; provided, however, that Executive shall be entitled to all or a
portion of his Performance Bonus payable in accordance with Section 4.03, to the

 

3

--------------------------------------------------------------------------------


 

extent earned through the date of termination based upon the requirements or
criteria established by the Compensation Committee.

 

5.03                           Any other provision of this Agreement
notwithstanding, the Company may terminate Executive’s employment upon written
notice if the termination is based on any of the following events that
exclusively constitute “Cause”:

 

(a)                                  Executive’s breach of this Agreement, if
such breach is not cured (provided such breach can be cured) within 30 days of
written notice to Executive, provided that Executive shall have only two
opportunities to cure during the Term;

 

(b)                                 Executive’s failure to substantially perform
his duties under this Agreement or adhere to any material written Company policy
that is applicable to Executive and that results in harm to the Company, if such
failure is not cured (provided such failure can be cured) within 30 days of
written notice to Executive, provided that Executive shall have only two
opportunities to cure during the Term; or Executive’s gross negligence in the
performance of such duties or compliance with such policies;

 

(c)                                  the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company, without the prior written
consent of the disinterested directors of the Board;

 

(d)                                 (i) the conviction of, or the entering of a
guilty plea or plea of no contest with respect to, a felony or any other crime
directly or indirectly involving Executive’s lack of honesty or moral turpitude;
(ii) drug or alcohol abuse; (iii) acts of fraud, embezzlement, theft, dishonesty
or gross misconduct; or (iv) the material misappropriation (or attempted
misappropriation) of any of the Company’s funds or property; or

 

(e)                                  a breach of Executive’s fiduciary duties to
the Company.

 

In the event of Cause termination, and notwithstanding any contrary provision
otherwise stated, Executive shall receive only his Base Salary earned through
the date of termination.

 

5.04                           (a)                                  In the event
Executive’s employment is terminated on or before the Termination Date by the
Company without Cause (and other than as outlined in Sections 5.01 and 5.02) or
by Executive with Good Reason as defined in Section 6.03, the Company will pay
Executive the remainder of Executive’s then unpaid Base Salary for the period
commencing on the effective date of such termination and ending on the
Termination Date.  Such payments will be made on a monthly basis commencing with
the first month following Executive’s termination.

 

(b)                                 In the event Executive’s employment is
terminated during the Term by the Company without Cause (and other than as
outlined in Sections 5.01 and 5.02) or by Executive with Good Reason as defined
in Section 6.03, or the Company elects not to extend the Term under
Section 3.01, Executive shall also be entitled to all or a portion of his
Performance Bonus payable in accordance with Section 4.03 to the extent earned
through the date of termination based upon the requirements and criteria
established by the Compensation Committee.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Payments under this Section 5.04 shall
(i) be in addition to any payment which shall be due Executive pursuant to
Section 6.01, (ii) not be deemed to be “cash severance-type benefits” under
Section 6.01, and (iii) not reduce amounts to which Executive is entitled upon a
termination under ARTICLE 6.

 

ARTICLE 6

 

SEVERANCE

 

6.01                           The Company, its successors or assigns, will pay
Executive as severance pay a lump sum (the “Severance Payment”) amount equal to
12 months of Executive’s monthly Base Salary at the time of Executive’s
termination if (a) the employment of Executive is terminated by the Company
without Cause at any time, or (b) Executive terminates his employment for “Good
Reason” at any time.  For the purposes of this Section 6.01 such termination may
occur at any time during the Term, whether before, on, or after the Termination
Date and “Good Reason” shall be as defined in Section 6.03.

 

Nothing in this Section 6.01 shall limit the authority of the Board to terminate
Executive’s employment for Cause in accordance with Section 5.03.  Payment of
the Severance Payment pursuant to Section 6.01, less customary withholdings,
shall be made in one lump sum on the 30th day following Executive’s termination
or resignation.  In addition, the Severance Payment shall be reduced by the
amount of cash severance-type benefits to which Executive may be entitled
pursuant to any other cash severance plan, agreement, policy or program of the
Company or any of its subsidiaries; including any payment for post-employment
restrictions, provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the Severance Payment payable pursuant to this Agreement, Executive will be
entitled to receive the amounts payable under such other plan, agreement, policy
or program which exceeds the Severance Payment.  Without limiting other payments
which would not constitute “cash severance-type benefits” hereunder, any cash
settlement of stock options, accelerated vesting of stock options and
retirement, pension and other similar benefits shall not constitute “cash
severance-type benefits” for purposes of this Section 6.01.

 

6.02                           If the Company is obligated to pay the Severance
Payment provided in Section 6.01, and if Executive timely elects to continue his
group health and dental insurance coverage pursuant to applicable
COBRA/continuation law and the terms of the respective benefit plans, the
Company will pay on Executive’s behalf the premiums for such coverage for the
lesser of 12 months or such time as Executive’s COBRA/continuation rights
expire, and cause the immediate vesting of any unvested stock options then held
by Executive.

 

6.03                           “Good Reason” will be deemed to have occurred if
:

 

(a)                                  there is an actual or de facto material
reduction in Executive’s title or position, an assignment to Executive of
material duties that are inconsistent with Executive’s title or position, or a
material diminution to Executive’s reporting relationship with the Chief
Executive Officer; or

 

5

--------------------------------------------------------------------------------


 

(b)                                 the Company, its successors or assigns,
breaches any of its material financial obligations under this Agreement and does
not correct any such breach within 30 days of receiving notice thereof from
Executive.

 

If Executive intends to terminate this Agreement for Good Reason: (i) he must
give the Company written notice of the facts or events giving rise to Good
Reason at least 60 days prior to such termination, and such notice must be given
within 90 days following the facts or event alleged to give rise to Good Reason;
(ii) such grounds for Good Reason must continue and not be remedied for a period
of 30 days or more following the Company’s receipt of such notice; and
(iii) Executive must terminate his employment no later than six months following
the date of the initial existence of the grounds for Good Reason.  The failure
to give such notice shall be deemed a waiver of the right to terminate this
Agreement for Good Reason based on such fact or event.

 

6.04                           Notwithstanding any other provision of this
Agreement to the contrary, the parties to this Agreement intend that this
Agreement shall satisfy the applicable requirements, if any, of Section 409A of
the Internal Revenue Code and the Regulations and guidance issued thereunder
(“Section 409A”) in a manner that will preclude the imposition of the additional
tax, penalties and interest described in Section 409A.  In furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions.  If the Company and Executive make a
good faith determination that the compensation provided under this Agreement is
likely to be subject to the additional tax, penalties or interest imposed by
Section 409A, the Company and Executive shall use their best commercially
reasonable efforts to modify the Agreement to reduce the risk that such
additional tax, penalties or interest will apply, in a manner designed to
preserve the material economic benefits intended to be provided to the Executive
hereunder.

 

Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments hereunder are determined to be subject to Section 409A and
are contingent on a termination of employment:  (i) no event shall be considered
a termination of employment unless such termination is considered a ‘separation
from service’ as such term is defined under Section 409A and (ii) if Executive
is considered a ‘specified employee’ as such term is defined under Section 409A,
payments made on account of Executive’s termination of employment shall be
delayed for six months and the delayed payments will be paid in a lump sum
without interest on the first day of the month following such six-month delay.

 

6.05                           All severance payments made under this ARTICLE 6,
shall be conditioned upon Executive’s signing a separation agreement and release
in a form acceptable to the Company, and the statutory period for rescinding
such release expiring, on or before the 30th day following Executive’s
termination of employment which agreement shall be provided by the Company to
Executive within three days of termination and shall include, at a minimum, a
full and general release of all claims to the greatest extent allowed by
applicable law, a covenant not to sue, an agreement to be reasonably available
for consultation and assistance to the Company during any period in which
severance is paid, and an agreement to return to the Company all Company
property and copies thereof in any form or media.

 

6

--------------------------------------------------------------------------------


 

6.06                           Executive acknowledges that he has waived and is
not entitled to any bonus payments or Performance Bonus through the Company’s
2010 fiscal year.

 

6.07                           If Executive’s employment is terminated without
Cause or by Executive for Good Reason, Executive shall be entitled to receive
(a) the Severance Payment provided in Section 6.01, and (b) in accordance with
Section 5.04, (i) a pro rata share of accrued Performance Bonus and (ii) if such
termination occurs on or before the Termination Date, his Base Salary through
the Termination Date.

 

ARTICLE 7

 

NONDISCLOSURE

 

7.01                           Except as permitted or directed by the Company or
as may be required in the proper discharge of Executive’s employment hereunder,
Executive shall not, during the term of employment or at any time thereafter,
divulge, furnish or make accessible to anyone or use in any way any
confidential, trade secret or proprietary information of the Company, including
without limitation, whether or not reduced to writing, customer lists, customer
files or information, pricing information, expansion information, recipes,
formulas, planning and financial information, contracts, sales and marketing
information, business strategy or opportunities for new or developing business,
which Executive has prepared, acquired or become acquainted with during his
employment by the Company.  Executive acknowledges that the above-described
knowledge or information is the property of the Company that constitutes a
unique and valuable asset and represents a substantial investment by the
Company, and that any disclosure or other use of such knowledge or information,
other than for the sole benefit of the Company, would be wrongful and would
cause irreparable harm to the Company.  Executive agrees that during Executive’s
employment with the Company and for five years thereafter to maintain the
confidentiality of such knowledge or information, to refrain from any acts or
omissions that would reduce its value to the Company, and to take and comply
with reasonable security measures to prevent any accidental or intentional
disclosure or misappropriation.  Upon termination of Executive’s employment for
any reason, Executive shall promptly return to the Company all such
confidential, trade secret and proprietary information, including all copies
thereof, then in Executive’s possession, control or influence, whether prepared
by Executive or others.  Executive acknowledges and agrees that in accordance
with Section 4.07 its rights to compensation, including Severance Payments, and
benefits from the Company are contingent upon compliance with the covenants in
this Section 7.01.

 

7.02                           The foregoing obligations of confidentiality
shall not apply to any knowledge or information the entirety of which is now
published or subsequently becomes generally publicly known, other than as a
direct or indirect result of the breach of this Agreement by Executive or a
breach of a confidentiality obligation owed to the Company by any third party.

 

7.03                           In the event of a breach or threatened breach by
Executive of the provisions of this ARTICLE 7, the Company shall be entitled to
an injunction restraining Executive from directly or indirectly disclosing,
disseminating, lecturing upon, publishing or using such confidential, trade
secret or proprietary information (whether in whole or in part) and restraining
Executive from rendering any services or participating with any person, firm,
corporation, association or other entity to whom such knowledge or information
(whether in whole or in part)

 

7

--------------------------------------------------------------------------------


 

has been disclosed, without the posting of a bond or other security.  Nothing
herein shall be construed as prohibiting the Company from pursuing any other
equitable or legal remedies available to it for such breach or threatened
breach, including the recovery of damages from Executive.  Executive agrees that
the Company shall be entitled to recover its costs of litigation, expenses and
attorney fees incurred in enforcing this Agreement.

 

7.04                           Executive understands and agrees that any
violation of this ARTICLE 7 while employed by the Company may result in
immediate disciplinary action by the Company, including termination of
employment for Cause pursuant to Section 5.03 hereof.

 

ARTICLE 8

 

NONCOMPETITION AND NON-RECRUITMENT

 

8.01                           The Company and Executive recognize and agree
that: (i) Executive has received, and will in the future receive, substantial
amounts of highly confidential and proprietary information concerning the
Company, its business, customers, executives and vendors; (ii) as a consequence
of using or associating himself with the Company’s name, goodwill, and
reputation, Executive will develop personal and professional relationships with
the Company’s current and prospective customers, clients and vendors; and
(iii) provision for non-competition and non-recruitment obligations by Executive
is critical to the Company’s continued economic well-being and protection of the
Company’s confidential and proprietary business information.  In light of these
considerations, this ARTICLE 8 sets forth the terms and conditions of
Executive’s obligations of non-competition and non-recruitment during the term
of and subsequent to the termination of this Agreement and Executive’s
employment for any reason.

 

8.02                           During Executive’s employment with the Company
and for 12 months thereafter, Executive shall not, directly or indirectly
(a) engage (as an individual or as a stockholder, trustee, partner, financier,
agent, employee, consultant or representative of any person, firm, corporation,
or association), or have any interest in any business that is competitive in any
way with the Company and that has operations or plans to have operations within
any states where the Company or any of its subsidiaries conducts or proposes to
conduct business at such time (a “Prohibited Business”), or (b) assist or engage
in any business related activities involving those services offered or under
development by the Company, or being actively considered by the Company;
provided, however, that Executive may continue to engage in its Permitted
Activities (as defined below) and may hold, purchase or otherwise acquire up to
five percent as a passive investor in any class of securities of a business or
entity if such securities are listed on a national securities exchange. 
Executive acknowledges and agrees that in accordance with Section 4.07 its
rights to compensation, including Severance Payments and benefits from the
Company are contingent upon compliance with the covenants in this Section 8.02.

 

“Permitted Activities” means Executive’s duties on the date of this Agreement as
a director of R.T. Holdings (Ruby Tequilas) and PPLB, Inc.

 

8.03                           Executive agrees that the duration of, and
geographic area subject to, the covenant not to compete set forth in
Section 8.02 are reasonable.  However, if any court determines that the duration
or the geographic area, or both of them, are unreasonable, and any such covenant
is unenforceable, Executive agrees that the covenant shall remain in full force
and effect for the

 

8

--------------------------------------------------------------------------------


 

greatest time period and for the greatest area that would not render such
covenant unenforceable.  Executive also agrees that such covenants shall be
deemed to be a series of separate covenants, one for each and every state or
country of the geographic area where the covenant not to compete is intended to
be effective.

 

8.04                           At its sole option, the Company may, by express
written notice to Executive, waive or limit the time and geographic area in
which Executive cannot engage in competitive activity or the scope of such
competitive activity.

 

8.05                           During Executive’s employment with the Company
and for 12 months thereafter, Executive shall not, directly or indirectly
solicit, recruit or hire any employee of the Company or any of its subsidiaries.

 

8.06                           Executive agrees that breach by him of the
provisions of this ARTICLE 8 will cause the Company irreparable harm that is not
fully remedied by monetary damages.  In the event of a breach or threatened
breach by Executive of the provisions of this ARTICLE 8, the Company shall be
entitled to an injunction restraining Executive from directly or indirectly
competing or recruiting as prohibited herein, without posting a bond or other
security.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive. 
Executive agrees that the Company shall be entitled to recover its costs of
litigation, expenses and attorney fees incurred in enforcing this Agreement.

 

8.07                           Executive understands and agrees that any
violation of this ARTICLE 8 while employed by the Company may result in
immediate disciplinary action by the Company, including termination of
employment for Cause pursuant to Section 5.03 hereof.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.01                           This Agreement shall be governed and construed
according to the laws of the State of Minnesota without regard to conflicts of
law provisions.

 

9.02                           This Agreement is personal to Executive, and
Executive may not assign or transfer any part of his rights or duties hereunder,
or any compensation due to him hereunder, to any other person or entity.  This
Agreement may be assigned by the Company and the Company may require any
successors or assigns to expressly assume and agree to perform the Company’s
obligations under this Agreement.

 

9.03                           The waiver by the Company of the breach or
nonperformance of any provision of this Agreement by Executive will not operate
or be construed as a waiver of any future breach or nonperformance under any
such provision of this Agreement or any similar agreement with any other
executive.

 

9.04                           This Agreement supersedes, revokes and replaces
any and all prior oral or written understandings, if any, between the parties
relating to the subject matter of this Agreement.  The parties agree that this
Agreement: (a) is the entire understanding and agreement between the

 

9

--------------------------------------------------------------------------------


 

parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement.  This Agreement shall not be changed or
modified except by a written document signed by the parties hereto.

 

9.05                           To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected.  If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.

 

9.06                           Remedies.  Any dispute or controversy arising
under this Agreement shall, at the request of any party hereto be resolved by
binding arbitration by a single arbitrator selected by employer and Executive,
with arbitration governed by The United States Arbitration Act (Title 9, U.S.
Code).  Such arbitrator shall be a disinterested person who is either an
attorney, retired judge or labor relations arbitrator.  In the event employer
and Executive are unable to agree upon such arbitrator, the arbitrator shall,
upon petition by either the Company or Executive, be designated by a judge of
the Hennepin County District Court.  The arbitrator shall have the authority to
make awards of damages as would any court in Minnesota having jurisdiction over
a dispute between employer and Executive, except that the arbitrator may not
make an award of exemplary damages or consequential damages.  In addition, the
Company and Executive agree that all other matters arising out of Executive’s
employment relationship with the Company shall be arbitrable, unless otherwise
restricted by law.

 

(a)                                  In any arbitration proceeding, each party
shall pay the fees and expenses of its or his own legal counsel.

 

(b)                                 The arbitrator, in his or her discretion,
may award legal fees and expenses and costs of the arbitration, including the
arbitrator’s fee, to the prevailing party as determined by the arbitrator.

 

(c)                                  In the event of noncompliance or violation,
as the case may be, of ARTICLE 7 or ARTICLE 8 of this Agreement, the Company may
alternatively apply to a court of competent jurisdiction for a temporary
restraining order, injunctive and/or such other legal and equitable remedies as
may be appropriate, if it and such court reasonably determines that the Company
would have no adequate remedy at law for such violation or noncompliance.

 

Executive acknowledges that before entering into this Agreement, Executive has
had the opportunity to consult with any attorney or other advisor of Executive’s
choice, and that this provision constitutes advice from the Companies to do so
if Executive chooses.  Executive further acknowledges that Executive has entered
into this Agreement of Executive’s own free will, and that no promises or
representations have been made to Executive by any person to induce Executive to
enter into this Agreement other than the express terms set forth herein. 
Executive further acknowledges that Executive has read this Agreement and
understands all of its terms.  Further, Executive acknowledges that Executive
has consulted with and has been

 

10

--------------------------------------------------------------------------------


 

represented by the law firm of Howard & Howard Attorneys PLLC in connection with
entering into this Agreement.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the following parties have executed the above instrument the
day and year first above written.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

 

 

Its: President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Dean Oakey

 

Dean Oakey

 

[Signature Page Granite City Food & Brewery Ltd. Executive Employment Agreement
With Dean Oakey]

 

12

--------------------------------------------------------------------------------